Citation Nr: 0002878	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-09 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from September 1957 until May 
1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1997, from 
the No. Little Rock, Arkansas, regional office (RO) of the 
Department of Veterans Affairs (VA) which determined that new 
and material evidence adequate to reopen a claim of 
entitlement to service connection for hearing loss had not 
been submitted.  


FINDINGS OF FACT

1.  Service connection for hearing loss was denied in a 
rating decision in November 1979.  No timely appeal was 
filed.

2.  Evidence submitted since the RO's decision in November 
1979 on the issue of service connection for hearing loss is 
cumulative and repetitious evidence.  The additional evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been presented or secured 
sufficient to reopen the claim for service connection for 
hearing loss and the veteran's claim has not been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.104, 
3.156 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he worked around the flight line 
while on active duty which contributed to his hearing loss.  
Previously, service connection for hearing loss had been 
denied by the RO in an unappealed rating decision dated in 
November 1979.  Accordingly, that decision is final.  
38 U.S.C.A. § 7105.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.104. 

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) set out a three 
step process to reopen a previously denied claim.  First, a 
determination must be made whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a); second, if new 
and material evidence has been presented, immediately upon 
reopening, a determination must be made whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, an evaluation of 
the merits may be made after ensuring the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  

38 C.F.R. § 3.156 defines new and material evidence as:

evidence not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant and which by itself or in connection 
with evidence previously assembled is so 
significant that it must be considered in order 
to fairly decide the merits of the claim.  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).  The 
Court has further held that 38 C.F.R. § 3.385, "does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service."  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service 
which would adversely affect the veteran's auditory system 
and post-service audiological findings which meet the 
criteria of 38 C.F.R. § 3.385.  If the veteran had "normal" 
hearing upon his discharge, but developed hearing loss 
measurably to the criteria stated in 38 C.F.R. § 3.385, and 
if the veteran can now establish a causal relationship 
between his hearing loss and service, service connected 
benefits will be granted.

In this case, the last final disallowance was in November 
1979 when the claim was denied as hearing loss for VA 
purposes was not of record.  Evidence reviewed included 
service medical records and the report of a VA audiological 
examination in October 1979.  The reports of audiometric 
examination at discharge and the October 1979 examination 
indicated hearing was within normal limits for VA purposes.  

Evidence submitted since the 1979 rating decision includes 
the personal testimony of the veteran before the RO in 
September 1998.  The veteran testified that he never noticed 
that he had a problem hearing while in service, but recalled 
being told at retirement that he would probably receive 10 
percent disability for hearing loss because he had worked on 
the flight line.  In May 1999, the veteran wrote that he had 
no other evidence to submit in support of his appeal.  

The only evidence submitted with this claim is the veteran's 
testimony that he has a hearing loss due to service.  As this 
is the same contention that the veteran expressed with his 
claim filed in 1979, the veteran's testimony is cumulative 
evidence and therefore, is not new and material evidence.  No 
medical evidence has been submitted to prove the merits of 
the claim as to each essential element that was a specified 
basis for that last final disallowance of the claim.  There 
is no new evidence to be considered by itself or in 
connection with evidence previously assembled that is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for hearing loss has not 
been presented.  Therefore, the rating decision in November 
1979 remains final, and the claim is not reopened.  


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claims of entitlement to 
service connection for hearing loss is denied.  



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

